Citation Nr: 0315500	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  97-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's application to reopen 
a claim of service connection for a psychiatric disorder.  

This matter has been before the Board on three earlier 
occasions - in December 1998, in September 2000, and in 
November 2001.  In December 1998, the Board bifurcated the 
issue on appeal to read as follows: entitlement to service 
connection for PTSD and an application to reopen a claim of 
service connection for a psychiatric disorder other than 
PTSD, reopened the claim of service connection for a 
psychiatric disorder other than PTSD, and remanded the appeal 
for additional evidentiary development.  In September 2000, 
the Board denied the claim of service connection for PTSD and 
remanded the remaining issue of service connection for a 
psychiatric disorder other than PTSD for additional 
procedural development.  In November 2001, the appeal was 
once again remanded for additional development. 


REMAND

The veteran contends that she developed a psychiatric 
disorder, currently diagnosed as schizophrenia, which was 
caused by her military service; and that the symptoms 
associated with this psychiatric disorder manifested within 
one year following her separation from military service.  
Specifically, she maintains that her schizophrenia was caused 
by either a 1953 motor vehicle accident in which the veteran 
broke her pelvis and/or a sexual assault that took place 
while in military service.

The Board most recently remanded the veteran's appeal in 
order to, among other things, obtain medical opinion evidence 
as to the origin or etiology of the veteran's current 
psychiatric disorder (i.e., schizophrenia).  While the RO did 
accomplish the requested development, as reflected in the 
March 2003 VA psychiatric examination report, further 
clarification of the medical opinion contained therein is 
necessary given the particular circumstances in this case.

In this regard, the Board observes that the VA examiner (in 
March 2003) indicated that the date of onset of the veteran's 
schizophrenia was in December 1955, when she was first 
treated for psychiatric symptoms at a private mental health 
facility.  However, the VA examiner did not comment on 
whether the behavioral changes observed by the veteran's 
parents during the first year after the veteran's discharge 
from service (which were described at the time of the 
veteran's September 1960 hospitalization at the Downey VA 
Medical Center); and the psychiatric symptomatology observed 
by M. G. Woodward, M.D., in December 1955 (which were 
documented in his October 1957 medical statement), were the 
initial manifestations of the veteran's schizophrenia, which 
was first diagnosed in January 1956.

Accordingly, in light of these relevant findings, and the 
fact they raise a question as to whether the veteran's 
schizophrenia was manifested within one year following her 
discharge from military, the Board determines that 
clarification of the VA medical opinion provided in March 
2003 would be of assistance to the Board in rendering a 
determination in this case.

Additionally, the Board observes that the record reflects 
that the RO has associated with the claims file the clinical 
records pertaining to hospital care provided by the VA 
Medical Center at Seattle, Washington, from January 1956 to 
June 1956; an October 1957 medical statement prepared M.G. 
Woodard, M.D., which documents the veteran's psychiatric 
treatment provided at the Phillips Clinic in December 1955; 
the September 1960 admission report pertaining to hospital 
care provided by the VA Medical Center at Downey, Illinois, 
during the period from September 1960 to November 1960; 
statements from the VA Medical Center at Downey, Illinois, 
dated in January, February, and March of 1961; an October 
1961 statement from the Newberry State Hospital; a January 
1962 record of hospitalization, which reflects that the 
veteran was hospitalized at the Newberry State Hospital for 
schizophrenia during the period from November 1961 to January 
1962; a VA Memorandum approved by R.K. Quamme, M.D., dated in 
November 1962, which documents record evidence detailing the 
history, symptomatology, and diagnosis for the veteran's 
period of hospitalization at the Newberry State Hospital from 
November 1961 to January 1962; a VA Social Survey Report 
(Hospitalized Adult), dated in July 1962, and letters from 
the Newberry State Hospital, dated in January 1962 and August 
1963, indicating that the veteran was on placed on a Leave of 
Absence in May 1962, and then to a Convalescent Status in 
June 1962; a report of a March 27, 1964, VA psychiatric 
examination (prepared by J. F. Caffrey, M.D.); a September 
1964 statement from Newberry State Hospital; a statement from 
the VA Medical Center at Perry Point, Maryland, dated in 
March 1965; clinical records pertaining to hospital care 
provided by the VA Medical Center at Perry Point, Maryland, 
during the period from February 1965 to January 1977; a 
report of September 13, 1978, VA examination report (prepared 
by B. M. Patel, M.D.); and a report of March 15, 2003, VA 
psychiatric examination (prepared by J. Tendler, M.D.).

The information of record, however, does not indicate if VA 
has made attempts to request records from the Social Security 
Administration pertaining to the veteran's disability award 
in the mid-1960's, and if there may be any putative records 
pertaining to the veteran's visit with a Dr. Harrington just 
prior to her psychiatric hospitalization in September 1960.  
As additional action by VA may be helpful in either obtaining 
such records or documented information that such records 
cannot be obtained, the Board determines that further 
development in this regard is likewise warranted.

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  Send the veteran and her 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder other than PTSD.  
The letter should also specifically 
inform the veteran and her representative 
of which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated her for an acquired 
psychiatric disorder, to include 
schizophrenia during the period from June 
1954 to the present.  Obtain records from 
each health care provider the veteran 
identifies that is not currently on file.  
(See pages 3-4, paragraph 3, of this 
Remand).  Specifically, ask the veteran 
to provide the full name, address, and 
dates of treatment for a Dr. Harrington.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran should be informed 
in writing.

3.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA); copies of 
records pertinent to the veteran's claim 
for Social Security Disability benefits 
and copy of the determination awarding 
benefits.

4.  After associating with the claims 
file all information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), send the 
veteran's claim's folder to the VA 
physician who conducted the March 15, 
2003, VA psychiatric examination, if 
available (or to another psychiatrist if 
the VA physician who conducted the March 
2003 examination is no longer available), 
and; after a thorough review of all 
medical evidence, including the September 
1960 Admission Report from the VA Medical 
Center at Downey, Illinois (which 
documents the behavioral changes observed 
by the veteran's parent); the October 
1957 medical statement from Dr. Woodard 
(which documents the psychiatric symptoms 
observed by Dr. Woodard in December 
1955); and March 2003 VA examination 
report as well as all records associated 
with the claims folder since that time, 
the reviewing examiner is asked to answer 
to the following questions: 

Were the behavioral changes observed 
by the veteran's parents, as 
documented in the September 1960 
admission report from the VA Medical 
Center at Downy, and the symptoms 
observed by Dr. Woodward in December 
1955, as documented in his October 
1957 statement, manifestations 
and/or observations sufficient to 
identify a mental illness that led 
to the subsequent diagnosis of 
schizophrenia in January 1956?

5.  To help avoid future remand, please 
ensure that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Upon completion of the above, the RO 
is asked to review the case again and to 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder other than PTSD.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for appellate consideration, 
if appropriate.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of this appeal.  
No action is required by the veteran until she receives 
further notice

The appellant may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


